*207Opinion by
Oliver, P. J.
It was stipulated that the merchandise consists of finished straps for watches composed in chief value of pigmented polyvinyl chloride, a synthetic resin similar in material, quality, texture, and the use to which it may be applied, to india rubber not known as “hard rubber,” and that said straps are not a laminated product, nor are they manufactures of any other product of which any synthetic resin or resinlike substance is the chief binding agent. Accepting the stipulation as a statement of fact, it was held that the merchandise in question is properly dutiable at 25 percent under the provision of paragraph 1537 (b) for manufactures of india rubber, not specially provided for, by virtue of the similitude provision of paragraph 1559.